Farthing, J. On June 12, 1952, the Texas Company, a Delaware Corporation, filed its complaint in this Court seeking an award of $143.51 for gasoline and other petroleum products sold and delivered to respondent’s Division of Highways, and other accredited departments on orders dated October 5, 1949 and ending June 30, 1950, and dated May 5, 1950 and ending June 30, 1951, as per claimant’s bill of particulars, also filed June 12,1952. On February 19, 1953, the parties filed their stipulation of facts in lieu of a record, which with the complaint, the report from the Engineer of Claims, filed on July 12, 1952, and said bill of particulars, completes the file for our consideration. The stipulation is hereby approved, and shows that $2.50 is barred by limitation, but that there is due the Texas Company the balance of its claim, or $141.01, which is unpaid. The claimant did not submit bills for the merchandise to the respondent until after the appropriation to pay for the purchases had lapsed. An award is, therefore, entered in favor of the claimant, The Texas Company, for the sum of $141.01 against the respondent, the State of Illinois.